Case §

Co eo SYD DW A BP WD LY

NO NY NY NY KN NY NY NY NO FF FFP YF KF PrP el elm

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 1of11 Page ID #:48

Thomas M. PEARS Esq. (SBN 108529)
i

ee er palm.com

HE LLIPS FIRM, APC
800 West Sixth Street, Ste. 980
Los Angeles, California 90017
Tel: (213) 587-7414

Fax: (213) 457-7515

Attorneys for Defendants, SOUTH COAST TERRACE

CONDOMINUM ASSOCIATION, and

POWERSTONE PROPERTY MANAGMENT, INC.
COMMUNITY LEGAL ADVISORS, INC.

Mark T. Guithues, Esq. (SBN 199217)
mark(@attorneyforhoa.com
Mark Allen Wilsan, Esq. (SBN 246765)

mwilson@attorneyforhoa.com
Tel: (760) 529-5211

Attorneys for Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

ESTELLA GARCIA, an induvial;
IRMA CALDERON-CHAVEZ, an
individual; and LORENA
GONZALES, an individual,

Plaintiffs,
Vv.

SOUTH COAST TERRACE
CONDOMINIUM ASSOCITION, a
California Corporation;
POWERSTONE PROPERTY
MANAGEMENT, INC.; TINA
MORALES; an individual; and DOES
1-10, inclusive,

 

 

 

 

I

Case No.: 8:20-cv-00053-JLS-KES

ANSWER OF DEFENDANTS
TO PLAINTIFF’S COMPLAINT
AND AFFIRMATIVE DEFENSES

 

DEFENDANTS’ ANSWER TO COMPLAINT

 
Case 8)

CoC Oo Bo ST DH AH HB WY WH —

wo NM NH NH NB NR NR ORD ORO ea ee
CO sa DW A BP WH HYP KF COD OBO we TD DB A BR WH LP kK

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 2 0f11 Page ID #:49

Defendants SOUTH COAST TERRACE CONDOMINIUM
ASSOCIATION and POWERSTONE PROPERTY MANAGEMENT, INC.
(“Defendants”), through their counsel, answer the Complaint of plaintiffs
ESTELLA GARCIA, IRMA CALDERON-CHAVEZ and LORENA GONZALEZ
(“Plaintiffs”), as set forth below. Unless specifically admitted, Defendants deny
each of the allegations of Plaintiffs’ Complaint.

INTRODUCTION

l. Defendants admit that Plaintiffs have brought an action against
Defendants under the Fair Employment and Housing Act of 1968, as amended, 42
U.S.C. §§, and related laws seeking monetary, declaratory and injunctive relief.
Defendants deny they are liable to Plaintiffs for any violation of said laws.

JURISDICTION AND VENUE

2: Defendants admit that in this action plaintiff attempts to assert claims
under the Fair Employment and Housing Act of 1968, as amended, 42 U.S.C. §§|
and related laws, and that this Court has federal question jurisdiction over the
federal claims and supplemental jurisdiction over the California state law claims
alleged. Defendants deny they are liable to plaintiff for any violation of said laws

as alleged in Paragraph 1.

3 Defendants admit that venue is proper.
PARTIES
4. Defendants lack sufficient knowledge or information to form a belief

as to the truth or falsity of the allegations of Paragraph 4, and therefore deny the

same.

5. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 5, and therefore deny the

same.

/I

2

 

DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Case 8

So WHT HD NH FP WD HB eH

ao sa DW ON HR WH KB —- COUN Da BR WwW NO | O&O

b0-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 30f11 Page ID #:50

6. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 6, and therefore deny the
same.

De Defendants admit the allegations in Paragraph 7.

8. Defendants admit the allegations in Paragraph 8.

9, Defendants admit that Tina Morales has been a member of the board
for South Coast Terrace Condominium Association but lack sufficient information
to form a belief as to the exact dates of her service on the board, and therefore deny
that she has been a member “at the times referenced below.”

10. Defendants deny the allegations of Paragraph 10.

FACTS

11. Defendants deny the allegations of Paragraph 11.

12. Defendants admit that the Subject Property is owned and run by South
Coast Terrace Condominium Association and managed by Powerstone Property
Management but lack sufficient knowledge or information to form a belief as to the
truth or falsity of the remainder of the allegations of Paragraph 12, and therefore
deny the same.

13. Defendants deny the allegations of Paragraph 13.

14. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 14, and therefore deny the
same.

15. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 15, and therefore deny the
same.

16. Defendants deny the allegations of Paragraph 16.

17. Defendants lack sufficient knowledge or information sufficient to
form a belief as to the truth or falsity of the allegations of Paragraph 17, and

therefore deny the same.
3

 

DEFENDANTS’ ANSWER TO COMPLAINT

 

 

 
Case &

Co eo SYD ON HR Ww wo re

NN NY NY NY KN HN HD He ee ee ee
SYA A KB wONH KH Bow Dn BwWwNHNY OS

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 4o0f11 Page ID #:51

18. Defendants admit the Mr. Douphner spoke to Ms. Morales at some
point about her complaint that Ms. Morales was harassing families with children!
Defendants deny, however, that the filming of children at the complex is
harassment. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the remaining allegations of Paragraph 18, and therefore
deny the same.

19. Defendants admit that Mr. Douphner had a conversation with a tenant
about having the owner of her unit come to a board meeting but lack sufficient
knowledge or information to form a belief as to the tenant, the date and time of that
meeting, or the truth or falsity of the remaining allegations of Paragraph 19, and
therefore deny the same.

20. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 20, and therefore deny the
same.

21. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 21, and therefore deny the
same.

22. Defendants deny the allegations in Paragraph 22.

23. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 23, and therefore deny the
same.

24. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 24, and therefore deny the
same.

25. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 25, and therefore deny the

same.

//
4

 

DEFENDANTS’ ANSWER TO COMPLAINT

 
Case &

Co A AD nH BR WW WH

Mm HN NH BY BR DR NR BR RO ee i i i
oo aT DN mH FP WY NY KY OD ODO OHH DHA FP W NY ||

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 5of11 Page ID #:52

26. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 27, and therefore deny the
same.

27. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 27, and therefore deny the
same.

28. Defendants lack sufficient knowledge or information to form a belieff
as to the truth or falsity of the allegations of Paragraph 28 and therefore deny the
same.

29. Defendants lack sufficient knowledge or information to form a belief
as to the truth or falsity of the allegations of Paragraph 29 and therefore deny the
same.

INJURIES

30. Defendants deny the allegations of Paragraph 30.

31. Defendants deny the allegations of Paragraph 31.

32. Defendants deny the allegations of Paragraph 32.

33. Defendants deny the allegations of Paragraph 33.

FIRST CLAIM
(Fair Housing Act)
Familial Status Discrimination

34. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-33 of the Answer.

35. Defendants deny the allegations of Paragraph 35A, B, C, and D.

SECOND CLAIM
(Fair Housing Act)
Racial Discrimination
36. Defendants incorporate by reference as though set forth in full herein

Paragraphs 1-35 of the Answer.
5

 

DEFENDANTS’ ANSWER TO COMPLAINT

 
Case 8:

Co Oo SYN DH OW FP W LH —

No NM NB NM BR BR RO RO BRO a ae

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 6of11 Page ID #:53

37. Defendants deny the allegations of Paragraph 37A, B, C, and D.
THIRD CLAIM
(California Fair Employment and Housing Act)
Familial Status Discrimination
38. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-37 of the Answer.
39. Defendants deny the allegations of Paragraph 39 A, B, C, D and E.
FOURTH CLAIM
(California Fair Employment and Housing Act)
Racial Status Discrimination
40. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-39 of the Answer.
41. Defendants deny the allegations of Paragraph 41 A, B, C, D and E.
FIFTH CLAIM
(California Unruh Civil Rights Act)
Racial Status Discrimination
42. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-41 of the Answer.
43. Defendants deny the allegations of Paragraph 43.
44, Defendants deny the allegations of Paragraph 44.
SIXTH CLAIM
(Negligence)
Against South Coast Terrace Condominium Association and Powerstone
Property Management, Inc.
45. Defendants incorporate by reference as though set forth in full herein]

Paragraphs 1-44 of the Answer.

6
DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Case 4

Oo fo TDD BP WY LH KF

Oo aD DN A BR WY HO KF OD OBO mA ATHN DA FP YW VY -—- O&O

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 7 of11 Page ID #:54

46. Defendants admit they owed plaintiff a duty to operate the Subject
Property in a manner that was free from unlawful familiar status discrimination
and deny the remaining allegations of Paragraph 46 A, B, C, D, E and F.

47. Defendants deny the allegations of Paragraph 47.

SEVENTH CLAIM
(Negligence)
Against South Coast Terrace Condominium Association

48. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-47 of the Answer.

49, Defendants admit they owed plaintiff a duty to operate the Subject
Property in a manner that was free from unlawful racial discrimination and deny
the remaining allegations of Paragraph 49 A, B, C, D, and E.

50. Defendants deny the allegations of Paragraph 50.

EIGHTH CLAIM
(Unfair Business Practices)
Against South Coast Terrace Condominium Association and Powerstone
Property Management, Inc.

51. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-50 of the Answer.

52. Defendants deny the allegations of Paragraph 52.

NINTH CLAIM
(Unfair Business Practices)
Against South Coast Terrace Condominium Association

53. Defendants incorporate by reference as though set forth in full herein
Paragraphs 1-52 of the Answer.

54. Defendants deny the allegations of Paragraph 54.

55. Defendants deny the allegations of Paragraph 55.

HI

7
DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Case §

Oo co YD DW mH FP W WYN =

NO HN NY NY WK KY KY NY NY YF FF FFF REE lS
So sa DH mH HBP WY HY YF CD Oo eA DH FW VP -—- &

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 8o0f11 Page ID #:55

FURTHER ANSWER AND AFFIRMATIVE DEFENSES

By way of further answer and as affirmative defenses, defendants deny that

they are liable to plaintiff on any of the claims alleged and deny that plaintiff is

entitled to damages, treble or punitive damages, equitable relief, statutory

damages, attorney’s fees, costs, pre-judgment interest or any relief whatsoever, and
states as follows:

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)
56. The Complaint, or one or more counts set forth therein, fails to state al
claim against these defendants upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
(No Causation)

 

57. Plaintiff’s claims against defendants are barred, in whole or in part,
because plaintiff's damages, if any, were not caused by these defendants.
THIRD AFFIRMATIVE DEFENSE
(Failure to Mitigate)

 

58. The claims made in the Complaint are barred, in whole or in part,
because of plaintiffs failure to mitigate damages, if such damages exist.
FOURTH AFFIRMATIVE DEFENSE

(Comparative Fault)
59. Plaintiff's claims against defendants are barred, in whole or in part,
because plaintiff's damages, if any, were not caused by these defendants.

FIFTH AFFIRMATIVE DEFENSE

(Comparative Fault)
60. Defendants are informed and believe and thereon allege that any loss,
injury or damage alleged in the Complaint was directly or proximately caused and

contributed to by the actions of plaintiff and/or their agents. Therefore, plaintiff's

8
DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Case

COMO QD DA Wn BW HY KB

Vy NY KN KN KN KY KN KN NO FEF RFR RE RO SEO RESO TR I
ao TaD nO FP WwW NY KF OD ODO WA Dun fF WY PVP | &

 

 

20-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 9of11 Page ID #:56

recovery against defendants, if any, should be reduced in proportion to the
percentage of responsibility attributable to plaintiffs and/or their agents.
SIXTH AFFIRMATIVE DEFENSE
(Unclean Hands)

61. Defendants are informed and believe and thereon allege that the

Complaint is barred, in whole or in part, by the doctrine of unclean hands.
SEVENTH AFFIRMATIVE DEFENSE
(Laches)

62. Plaintiffs claims are barred by the doctrine of laches, in that plaintiff
has unreasonably delayed efforts to enforce its rights, if any, despite its full
awareness of defendants’ actions.

EIGHTH AFFIRMATIVE DEFENSE
(Statutes of Limitations)

63. The claims made in the Complaint are barred, in whole or in part, by
applicable statutes of limitations.

NINTH AFFIRMATIVE DEFENSE
(Lack of Irreparable Harm)

64. Plaintiffs claims for injunctive relief are barred because plaintiff

cannot show that it will suffer any irreparable harm from defendants’ actions.
TENTH AFFIRMATIVE DEFENSE
(Adequacy of Remedy at Law)

65. The alleged injury or damage suffered by plaintiff, if any, would be
adequately compensated by damages. Accordingly, plaintiff has a complete and
adequate remedy at law and is not entitled to seek equitable relief.
If
Hl
I}

Hf
9

 

DEFENDANTS’ ANSWER TO COMPLAINT

 
Case 8

—

Oo OO YTD A BR WY KO

Neo NHN WR NH KN KN DY RD RO a sea a
Oo tS DN rH BR WN KH CO DOD DAA Dn FP WwW Ye - O&O

 

PO-cv-00053-JLS-KES Document 14 Filed 03/06/20 Page 10o0f11 Page ID #:57

ELEVENTH AFFIRMATIVE DEFENSE
(Actions of Others)

66. The claims made in the Complaint are barred, in whole or in part,
because defendants, and each of them, are not liable for acts of others outside theit
control.

TWELFTH AFFIRMATIVE DEFENSE
(Duplicative Claims)

67. Without admitting that the Complaint states a claim, any remedies are
limited to the extent that there is sought an overlapping or duplicative recovery
pursuant to the various claims against defendants, or each of them, for any alleged
single wrong.

THIRTEENTH AFFIRMATIVE DEFENSE
(Contributory Negligence)

68. Defendants are informed and believe and thereon allege that any loss,
injury or damage alleged in the Complaint was directly or proximately caused and
contributed to by the negligence of plaintiff and/or their agents. Therefore,
plaintiff's recovery against defendants, if any, should be reduced in proportion to

the percentage of responsibility attributable to plaintiff and/or their agents.

ADDITIONAL DEFENSES
69. Defendants, and each of them, reserve the right to assert additional
defenses based on information learned or obtained during discovery.
WHEREFORE, Defendants pray for judgment as follows:
1. That Plaintiff take nothing by way of the Complaint;
2, That the Complaint, and each and every purported claim for relief

therein, be dismissed with prejudice;

3, That defendants be awarded their costs of suit incurred herein; and
4, For such other and further relief as the Court deems just and proper.
10

 

DEFENDANTS’ ANSWER TO COMPLAINT

 

 
Case 8/20-cv-00053-JLS-KES Document14 Filed 03/06/20 Page 11of11 Page ID #:58

—_—

DATED: March 6, 2020 Respectfully submitted,

THE PHILLIPS LAW FIRM, APC

[s/
Thomas M. Phillips

So Oo DH Ss DH A BP W WN

ee
mn & WwW NY

16
17
18
19
20
zl
22
23
24
25
26
27

28
11

 

DEFENDANTS’ ANSWER TO COMPLAINT

 

 

 
